DETAILED ACTION
Claims 16-23 and 28-35 are presented for examination, wherein claims 16, 19-20, and 35 are currently amended; plus, claims 19-20, 22, and 33-35 are withdrawn. Claims 1-15 and 24-27 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on October 20, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2012/0295158).
Regarding independent claim 28, Tanaka teaches a battery cell (e.g. item 1), reading on “electric storage device,” said battery comprising:
(1)	a stack (e.g. item 3) comprising a plurality of unit cells, each unit cell comprising
(1a)	a positive/first electrode plate (e.g. item 31);
(1b)	a first separator (e.g. item 33) arranged to cover a first electrode active material layer (e.g. item 314) of said positive electrode plate;
(1c)	a negative/second electrode plate (e.g. item 32) stacked on said first electrode plate through said first separator, and having different polarity from the first electrode plate; and,
(1d)	a second separator (e.g. item 34) arranged to cover a second electrode active material layer (e.g. item 315) of said positive electrode plate, 
infra), reading on the limitations “an electrode body including first electrode units and second electrode sheets that are alternately laminated” and “the first electrode units include first electrode sheets in which both sides of each of the first electrode sheets are covered by a first and second separator, and wherein the second electrode sheets have different polarities from the first electrode sheets;”
wherein regarding (1a), each of said positive electrode plate comprises a plate-shaped collector (e.g. item 313), said first electrode active material layer coated on a first face of said collector, said second electrode active material layer coated on a second face of said collector, and an electrode tab (e.g. item 37), wherein said collector may be a conductive foil, such as aluminum, and wherein said tab is implied to be uncoated with active material since the active material is applied to said collector (e.g. ¶¶ 0037 and 44-48 plus e.g. Annotated Figure 6, infra), reading on the limitations “each of the first electrode sheets includes a metal foil with a rectangular current collector and a tab part protruding outward from one side of the current collector;” “the metal foil is provided with a first face active material layer on a first face of the current collector and a second face active material layer on a second face opposing the first face;” and, “wherein the metal foil is exposed at the tab part,”
wherein said first electrode active material layer includes a first parallel face (e.g. item 311) parallel to and spaced from said collector (e.g. ¶¶ 0047-48 infra), reading on “the first face active material layer includes:  a first face parallel section parallel to and spaced outward from the first face of the current collector,”
said first electrode active material layer includes a first inclined face (e.g. item 316B) between a peripheral edge side of said current collector and said first face of said first electrode active material layer (e.g. ¶0060 plus Annotated Figure 6, infra),
wherein a second portion of said first inclined face of said first electrode active material layer—defined as being closer to said current collector and further from said first face of said first electrode active material layer—is inclined with respect to an inner region of said current collector (e.g. Id), reading on “the first face active material layer includes:  … a first face tapered section provided between a tapered side corresponding to one peripheral edge side of the first face of the current collector and the first face parallel section” and “the first face tapered section being inclined toward an inner region of the current collector relative to a thickness direction of the first face active material layer,” and
wherein a first portion of said first inclined face of said first electrode active material layer—defined as being further from said current collector and closer to said first face of said first electrode active material layer—extends continuously between said first face of said first electrode active material layer and said second portion of said first inclined face of said first electrode active material layer (e.g. Id), reading on “a first face curved section extending curved surface that extends between and across the first face parallel section and the first face tapered section;”
wherein said first separator indirectly covers said first face of said current collector and said second separator indirectly covers said second face of said current collector (e.g. ¶0036 plus e.g. Figure 2B and Annotated Figure 6, infra), reading on “the first separator covers the first face side of the current collector and the second separator covers the second face side of the current collector;”
wherein the first separator and second separator are joined together at least along the tapered side (e.g. Id), reading on “the first separator and second separator are joined together at least along the tapered side;” and,
said first separator covers said first face of said first electrode active material layer and runs parallel to said first inclined face of said first electrode active material layer (e.g. Id), reading on “a part of the first separator opposing to the first face tapered section is arranged along the same direction as the first face tapered section.”

Tanaka does not expressly teach the limitation “the first face tapered section includes at least a portion formed in a planar shape.”
However, differences in shape do not patentably distinguish the instant invention in the absence of persuasive evidence that the particular configuration is significant, see e.g. MPEP § 2144.05(IV)(B). Here, there does not appear to be such evidence in the initial disclosure.
In the alternative, at the interface between said second portion of said first inclined face of said first electrode active material layer and said current collector as claimed.

    PNG
    media_image1.png
    1314
    2125
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 16-18, 21, 23, and 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the timely art of record teaches the second face of said active material having both an orthogonal section and a curved section, in addition to the claimed first face active material layer as claimed in claim 28 supra. See also instant specification, at e.g. ¶0078, plus e.g. Figure 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723